Upon petition for rehearing. Feb Curiam : The petition alleges “ that the vital points at issue herein, relating to the sufficiency of the contracts between the subcontractor, Bussell, and Toan, contractor, and the Catholic Bishop of Chicago, owner, to entitle appellee to any lien whatever, have not been passed upon by this court.” So far as the subcontract is concerned this is a misapprehension. In the statement preceding the opinion, the court finds the subcontract, “an oral agreement,” was entered into and sets out the terms thereof. The court did not pass upon the sufficiency of the contract between the owner and Toan for the following reasons : The contract is not in the abstract. It is not in the record. Ho such error was assigned, or argued in the briefs. Petition denied.